Citation Nr: 1208921	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left foot status post bunionectomy and fourth proximal interphalangeal joint (PIPJ) arthroplasty, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for left foot disabilities other than left foot status post bunionectomy and fourth PIPJ arthroplasty.

3.  Entitlement to service connection for severe pain of the right foot (a right foot disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and January 2009 rating decisions of the RO in Wichita, Kansas, which denied service connection for the right foot disability and denied reopening of the left foot status post bunionectomy and fourth PIPJ arthroplasty.  

The Board notes that the RO adjudicated only the issue of reopening the claim for service connection for the left foot in the January 2009 rating decision.  The Veteran has not restricted her claim to the bunionectomy or PIPJ arthroplasty.  Review of the claims file reflects several additional disorders of the left foot.  A claimant's identification of the benefit sought, however, does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009).  A claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Thus, the Board has separated the left foot disabilities into separate issues on the cover page of this decision.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an October 2011 hearing at the RO.  A transcript has been associated with the file.  Evidence has been received at the Board hearing subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of service connection for left and right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2000 rating decision, of which the Veteran was notified in November 2000, denied the Veteran's claim to reopen the issue of entitlement to service connection for left foot status post bunionectomy and fourth PIPJ arthroplasty.

2.  Additional evidence received since the November 2000 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for left foot status post bunionectomy and fourth PIPJ arthroplasty.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, denying the claim of service connection for left foot status post bunionectomy and fourth PIPJ arthroplasty, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for left foot status post bunionectomy and fourth PIPJ arthroplasty; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran brought a prior claim for "bilateral foot pain/malformation" in June 2000.  The RO denied service connection for left foot status post bunionectomy and fourth PIPJ arthroplasty in an October 2000 rating decision.  The Veteran was provided notice of the October 2000 rating decision and her procedural and appellate rights in November 2000 in a letter sent to her address of record.  No response was received within one year of the notice.  The October 2000 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO denied the prior claim for lack of evidence linking the left foot status post bunionectomy and fourth PIPJ arthroplasty to service.  The Veteran's lay statements of continuity are material to the grounds of the prior final denial.  

The Veteran has testified before the undersigned that she had no idea that she had pes planus at entry to service and objected to the entry in her service treatment records.  The Veteran has also presented testimony that she has had pain and discomfort continuously since service.  This testimony represents new lay evidence regarding onset and continuity of symptomatology in support of her claim.

Thus, the Board finds that evidence both new and material to the grounds of the prior final denial has been received.  This evidence is in favor of the claim, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a). 




Duties to Notify and Assist

New and material evidence has been submitted.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The appeal to reopen the claim of service connection for left foot status post bunionectomy and fourth PIPJ arthroplasty is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the Veteran's claims for a VA examination.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran's service treatment records show asymptomatic pes planus at entry to service.  The Veteran had extensive and repeated treatment for bilateral foot pain complaints in 1990, 1991 and 1992.  The Veteran has been diagnosed with a variety of bilateral foot disorders.  There is, however, some question as to whether or not the Veteran has bilateral pes planus or bilateral plantar fasciitis.  While the Veteran has been found to have bilateral pes planus and residuals of a left foot bunionectomy and fourth PIPJ arthroplasty, she has also been found to have bilateral plantar fasciitis, a right foot bunion, and hammertoes.  Some of the treatment records, such as a September 2000 evaluation by a private doctor, does not indicate the presence of pes planus, while others, such as a May 2009 VA podiatry note does not indicate that she does not have plantar fasciitis.  If the Veteran's pes planus does exist, there has been no assessment of whether it was aggravated by service.  As for the remaining foot disorders, there has been no assessment as to whether they are superimposed on the pes planus and independently related to service, caused or aggravated by pre-existing pes planus and not otherwise related to service, caused or aggravated by pes planus aggravated by service and not otherwise related to service, or simply unrelated to any incident of service.  The Veteran was not provided a VA examination pursuant to her claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine (1) the diagnosis of any bilateral foot disorder(s) which may be present, and (2) determine the answers to the following questions:  

a.	The examiner should render an opinion as to whether it is at least as likely as not (fifty percent or greater probability), that the Veteran's bilateral foot disorders (if any) were incurred in the Veteran's service.

b.	If the Veteran has pes planus, render an opinion as to whether it is at least as likely as not that the Veteran's pes planus was aggravated by the Veteran's service.

c.	If the Veteran has pes planus which was aggravated by service, render an opinion as to whether it is at least as likely as not that the Veteran's remaining bilateral foot disorders were aggravated by the Veteran's aggravated pes planus.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of pes planus present (i.e., a baseline) before the onset of the aggravation. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should provide a rationale for his or her opinion.  

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  Separate rationales for causation and aggravation questions must be offered.  

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


